CHAVEZ, Judge (dissenting). I cannot agree with the majority’s application of the Barker factors in this case. I find the seventeen (17) month delay to be inexcusably long in such a simple case. Defendant was in the custody of DOC during most of the delay period. He asserted his right shortly after his arrest. He lost the opportunity for concurrent sentencing and might have had his defense impaired due to the delay. A finding in favor of one party on any one of the four factors is not necessarily dispositive of a speedy trial claim, see, Barker v. Wingo, 407 U.S. 514, 92 S.Ct. 2182, 33 L.Ed.2d 101 (1972); State v. Kilpatrick, 104 N.M. 441, 722 P.2d 692 (Ct.App.1986); State v. Tartaglia, 108 N.M. 411, 773 P.2d 356 (1989). Rather, they are related factors and should be considered together, along with any other relevant circumstances. See Barker, Kilpatrick, Tartaglia. I disagree that the first three factors do not weigh heavily in favor of defendant. LENGTH OF THE DELAY The length of the delay serves a dual role in the analysis of the right to a speedy trial. State v. Holtslander, 102 Idaho 306, 629 P.2d 702 (1981); Barker v. Wingo. First, it is a triggering mechanism for screening frivolous cases. Second, it is one of the factors to be considered in the balancing process. Thus, the seventeen-month delay in this case should weigh heavier than a ten-month delay. State v. Kilpatrick (over ten months of pre-indictment delay was excessive in a simple assault case). Here, over eight months elapsed between arrest and indictment on a simple shoplifting charge. Defendant was not arraigned until seven months after the indictment and the first trial setting was nine months after the indictment. A total of seventeen-month delay from arrest to trial in an uncomplicated case should be afforded more weight than that given by the majority. ASSERTION OF THE RIGHT A defendant’s assertion of his speedy trial right is entitled to strong evidentiary weight. Barker v. Wingo. Here, defendant asserted his right in a pro se motion a short time following his arrest. This assertion reflects that defendant wanted a timely resolution of the charges against him and was not gambling that a delay might work to his advantage due to loss of memory, loss of evidence or witness unavailability. I would weigh this factor heavily in defendant’s favor. REASON FOR THE DELAY The reason for the delay offered by the state was that it was unaware of defendant’s incarceration for much of the time in question. A prisoner does not forfeit his right to a speedy trial solely because he is incarcerated under sentence for another offense, particularly when the state that holds him in prison is the same state that is prosecuting him on the present offense. State v. Harvey, 85 N.M. 214, 510 P.2d 1085 (Ct.App.1973); Raburn v. Nash 78 N.M. 385, 431 P.2d 874 (1967). In State v. , Harvey defendant made demands for determination of pending charges while he was incarcerated in California. The state did not seek to extradite him so he could be tried on the New Mexico charges. We held that where the administrative machinery exists, incarceration in a foreign jurisdiction does not provide an adequate reason for the delay and we weighed this factor heavily against the state. Here, defendant was being held in the custody of the state because his parole was revoked. This was partially due to the arrest on the present charge. The state should know the whereabouts of a defendant when it is holding him in custody. According to the testimony of a secretary at the district attorney’s office, one phone call to Central Records would have informed the district attorney whether the defendant was being held in custody in any facility in the state. When the machinery exists, the prosecutor has a constitutional duty to attempt to use it. State v. Harvey. Upon demand of an accused who is incarcerated, the state must at least make “a diligent, good-faith effort” to obtain his presence for the purpose of trial. Smith v. Hooey, 393 U.S. 374, 89 S.Ct. 575, 21 L.Ed.2d 607 (1968). It would have required minimal effort on the part of the prosecutor to find that the state was holding him in custody. Thus, I would weigh the reason for the delay heavily against the state. PREJUDICE TO DEFENDANT The majority rejects defendant’s claim that he suffered prejudice due to the delay. In Smith v. Hooey, the U.S. Supreme Court specifically addressed how an unreasonable delay can harm an accused who is incarcerated in another jurisdiction. Many of the same considerations apply to one who is incarcerated in the same jurisdiction. The Court stated: First, the possibility that the defendant already in prison might receive a sentence at least partially concurrent with the one he is serving may be forever lost if trial of the pending charge is postponed. Secondly, under procedures now widely practiced, the duration of his present imprisonment may be increased, and the conditions under which he must serve his sentence greatly worsened, by the pendency of another criminal charge outstanding against him. ... his ability to confer with potential defense witnesses, or even to keep track of their whereabouts, is obviously impaired. Id. at 378-80, 89 S.Ct. at 577-78. Here, defendant lost the opportunity to receive a sentence partially concurrent with the one he was serving. The majority is correct that receiving a concurrent sentence is not a right and does not constitute actual prejudice. State v. Powers, 97 N.M. 32, 636 P.2d 303. But an accused is entitled to have something less than actual prejudice weigh in his favor under a speedy trial analysis. Tartaglia. If defendant had received concurrent sentencing, he would have spent less time in custody. A trial court has discretion to impose concurrent or consecutive sentences. State v. Mayberry, 97 N.M. 760, 643 P.2d 629 (Ct.App.1982) The state’s delay, however, took that discretion from the court and guaranteed that defendant would serve a longer sentence. This constitutes enough prejudice in my opinion to have the oppressive incarceration and anxiety subfactors weigh slightly in favor of defendant, or at least, to make them neutral. Defendant also claims he lost track of two witnesses who could have corroborated his testimony. He made no definite showing as to what their testimony would be. But did he have opportunity to confer with them, in view of his incarceration? After his release, he was unable to locate them. Had the state brought this case to trial at a reasonable time, the witnesses may have been available to testify regarding what they saw, if anything. Defendant’s assertions as to the lost witnesses may be insufficient to establish an impairment to his defense but this subfactor should not be allowed to tip the scales. Moore v. Arizona, 414 U.S. 25, 94 S.Ct. 188, 38 L.Ed.2d 183 (1973). The majority, however, rules that defendant’s speedy trial right was not violated although the only factor in favor of the state was the impairment of the defense. By placing undue emphasis on the prejudice factor, the majority rules, in effect, that there is little difference between the application of the speedy trial right and the due process right of an accused. “[T]he major evils protected against by the speedy trial guarantee exist quite apart from actual or possible prejudice to an accused’s defense”. United States v. Marion, 404 U.S. 307, 320, 92 S.Ct. 455, 463, 30 L.Ed.2d 468 (1971). A defendant is not required to show actual prejudice in order to have this factor weigh in his favor. State v. Tartaglia. That is the standard for due process, not speedy trial claims. See, e.g., State v. Duran, 91 N.M. 756, 581 P.2d 19 (1978). The underlying purpose of the right to a speedy trial is the orderly expedition of the criminal process. Kilpatrick. It is not rooted in the prevention of prejudice to a defendant but is “directed principally toward the protection of other interests”. Kilpatrick, 104 N.M. at 444, 722 P.2d 692. CONCLUSION In Kilpatrick there was a total of fifteen-month delay between arrest and trial. Defendant did not assert his right until thirteen months after his arrest. He was out on bond the entire time. A witness died two months after the arrest. The only evidence as to the witness’s testimony was defendant’s affidavit. Yet, in Kilpatrick we found a speedy trial violation. By comparison, the present case warrants weighing the factors more in defendant’s favor than that afforded defendant Kilpatrick, and by no means should there be a different result. In the speedy trial balancing process, the conduct of both the prosecution and the defendant are weighed. Barker v. Wingo, State v. Grissom, State v. Kilpatrick. It is the state’s responsibility to bring an accused to trial within a reasonable time given the circumstances of the case and the complexity of the charges. Barker, Kilpatrick. In the balance, this case violated defendant’s speedy trial right and the expectations of society in the orderly expedition of the criminal process. State v. Kilpatrick, State v. Mascarenas, 84 N.M. 153, 500 P.2d 438 (Ct.App.1972) I therefore dissent.